TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 25, 2016



                                      NO. 03-14-00555-CR


                                 John Charles Terry, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
           BEFORE JUSTICES ROSE, PEMBERTON, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment of conviction entered by the trial court.      Appellant

John Charles Terry has filed a motion to dismiss the appeal. Therefore, the Court grants the

motion, allows appellant to withdraw his notice of appeal, and dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.